
	

115 S3394 IS: Comprehensive National Mercury Monitoring Act
U.S. Senate
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3394
		IN THE SENATE OF THE UNITED STATES
		
			August 28, 2018
			Ms. Collins (for herself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To establish a national mercury monitoring program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Comprehensive National Mercury Monitoring Act.
 2.FindingsCongress finds that— (1)mercury is a potent neurotoxin of significant ecological and public health concern;
 (2)it is estimated that approximately 200,000 children born each year in the United States are exposed to levels of mercury in the womb that are high enough to impair neurological development;
 (3)based on estimates from the Centers for Disease Control and Prevention, between 2000 and 2010, between 2 and 6 percent of women in the United States of childbearing age have exceeded blood mercury levels determined to be safe by the Environmental Protection Agency;
 (4)exposure to mercury occurs largely by the consumption of contaminated fish, but fish and shellfish are important sources of dietary protein and micronutrients, and a healthy fishing resource is important to the economy of the United States;
 (5)in many locations, the primary route for mercury input to aquatic ecosystems is atmospheric emissions, transport, and deposition;
 (6)existing broad-scale data sets are important but insufficient to track changes in mercury levels in the environment over time, test model predictions, and assess the impact of changing mercury emissions and deposition; and
 (7)a comprehensive national mercury monitoring network to accurately quantify regional and national changes in atmospheric mercury deposition, ecosystem contamination, and bioaccumulation of mercury in fish and wildlife in response to changes in mercury emissions would help policy makers, scientists, and the public to better understand the sources, consequences, and trends of mercury pollution in the United States.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Advisory committeeThe term Advisory Committee means the Mercury Monitoring Advisory Committee established under section 5(a). (3)Ancillary measureThe term ancillary measure means a measure that is used to understand the impact and interpret results of measurements under the program.
 (4)EcoregionThe term ecoregion means a large area of land and water that contains a geographically distinct assemblage of natural communities, including similar land forms, climate, ecological processes, and vegetation.
 (5)Mercury exportThe term mercury export means mercury transport from a watershed to the corresponding body of water, or from 1 body of water to another body of water (such as from a lake to a river), generally expressed as—
 (A)mass per unit of time; or (B)mass per unit of watershed or body of water area per unit of time.
 (6)Mercury fluxThe term mercury flux means the rate of transfer of mercury between ecosystem components (such as between water and air or land and air) or between portions of ecosystem components, expressed in terms of—
 (A)mass per unit of time; or (B)mass per unit of area of land or water per unit of time.
 (7)ProgramThe term program means the national mercury monitoring program established under section 4(a). (8)Surface sedimentThe term surface sediment means sediment in the uppermost 2 centimeters of a lakebed, riverbed, estuary, or coastal area.
			4.Monitoring program
			(a)Establishment
 (1)In generalThe Administrator, in consultation with the Director of the United States Fish and Wildlife Service, the Director of the United States Geological Survey, the Director of the National Park Service, the Administrator of the National Oceanic and Atmospheric Administration, and the heads of other appropriate Federal agencies, shall establish a national mercury monitoring program.
 (2)PurposeThe purpose of the program is to track— (A)long-term trends in atmospheric mercury concentrations and deposition; and
 (B)mercury levels in watersheds, surface water, and fish and wildlife in terrestrial, freshwater, coastal, and marine ecosystems in response to changing mercury emissions over time.
					(3)Monitoring sites
 (A)In generalIn carrying out paragraph (1), not later than 1 year after the date of enactment of this Act and in coordination with the Advisory Committee, the Administrator shall select multiple monitoring sites representing multiple ecoregions and associated coastal waters of the United States.
 (B)LocationsLocations of monitoring sites shall include— (i)units of the National Park System;
 (ii)units of the National Wildlife Refuge System; (iii)units of the National Estuarine Research Reserve System; and
 (iv)sensitive ecological areas in which substantive changes are expected from reductions in domestic mercury emissions.
 (C)ColocationMonitoring sites shall be colocated with sites from other long-term environmental monitoring programs, where practicable, including sites associated with the National Ecological Observatory Network, the Long Term Ecological Research Network, and the National Atmospheric Deposition Program.
 (D)Monitoring protocolsNot later than 1 year after the date of enactment of this Act, the Administrator, in coordination with the Advisory Committee, shall establish and publish standardized measurement protocols for the program.
 (4)International cooperationTo the maximum extent practicable, the program shall be compatible with similar international efforts, including the Arctic Monitoring and Assessment Programme, the Global Earth Observation System of Systems, and the monitoring associated with the effectiveness evaluation of the Minamata Convention on Mercury, adopted October 10, 2013 (TIAS 17–816), which entered into force on August 16, 2017.
 (5)Data collection and distributionNot later than 1 year after the date of enactment of this Act, the Administrator, in coordination with the Advisory Committee, shall establish—
 (A)a centralized database for existing and newly collected environmental mercury data that can be freely accessed on the Internet; and
 (B)assurance and quality standards for the database under subparagraph (A).
					(b)Functions
 (1)In generalUnder the program, the Administrator, in consultation with the appropriate Federal agencies and the Advisory Committee, shall at a minimum carry out monitoring described in paragraphs (2) through (4) at the locations selected under subsection (a)(3).
 (2)Air and watershedsThe program, in association with the National Atmospheric Deposition Program, shall monitor long-term changes in mercury levels and important ancillary measures in the air, including—
 (A)the measurement and recording of wet mercury deposition; (B)an estimation of—
 (i)dry mercury deposition (such as litter mercury deposition);
 (ii)mercury flux; and (iii)mercury export; and
 (C)the measurement of mercury isotopes and ancillary measurements to fully understand the transport, cycling, and transformations of mercury through ecosystems.
 (3)Water and soil chemistryThe program, in association with the WaterWatch Program established by the United States Geological Survey, shall monitor long-term changes in mercury and methyl mercury levels and important ancillary measures in the water and soil or sediments, including—
 (A)extraction and analysis of soil and sediment cores; (B)measurement and recording of total mercury and methyl mercury concentration in surface sediments; and
 (C)measurement and recording of total mercury and methyl mercury concentration in surface waters. (4)Aquatic and terrestrial organismsThe program, in association with the United States Fish and Wildlife Service and the Inventory and Monitoring Division of the National Park Service, shall monitor long-term changes in mercury and methyl mercury levels and important ancillary measures in marine, freshwater, and terrestrial organisms, including—
 (A)measurement and recording of total mercury and methyl mercury concentrations in— (i)invertebrates;
 (ii)yearling or lower trophic level fish; and (iii)commercially, recreationally, or conservation relevant fish; and
 (B)measurement and recording of total mercury concentrations in— (i)selected insect- and fish-eating birds; and
 (ii)selected insect- and fish-eating mammals. 5.Advisory committee (a)EstablishmentThe Administrator, in consultation with the Director of the United States Fish and Wildlife Service, the Director of the United States Geological Survey, the Director of the National Park Service, the Administrator of the National Oceanic and Atmospheric Administration, and the heads of other appropriate Federal agencies, shall establish a scientific advisory committee, to be known as the Mercury Monitoring Advisory Committee, to advise the Administrator and those Federal agencies on the establishment, site selection, measurement, recording protocols, and operation of the program.
 (b)MembershipThe Advisory Committee shall consist of scientists who are not employees of the Federal Government, including—
 (1)3 scientists appointed by the Administrator; (2)2 scientists appointed by the Director of the United States Fish and Wildlife Service;
 (3)2 scientists appointed by the Director of the United States Geological Survey; (4)2 scientists appointed by the Director of the National Park Service; and
 (5)2 scientists appointed by the Administrator of the National Oceanic and Atmospheric Administration. 6.Reports and public disclosure (a)ReportsNot later than 2 years after the date of enactment of this Act and every 2 years thereafter, the Administrator shall submit to Congress a report on the program, including data on relevant temporal trends and spatial gradients in mercury contamination in the environment.
 (b)AssessmentNot less frequently than once every 4 years, the report required under subsection (a) shall include an assessment of mercury deposition rates that need to be achieved in order to prevent adverse human and ecological effects.
 (c)Availability of dataThe Administrator shall make all data obtained under this Act available to the public through a dedicated website and on written request.
 7.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act— (1)$37,000,000 for fiscal year 2019;
 (2)$29,000,000 for fiscal year 2020; and (3)$29,000,000 for fiscal year 2021.
			
